Exhibit 10.30

ViewRay Incorporated

Two Thermo Fisher Way

Village of Oakwood, Ohio 44146

April 30, 2015

Doug Keare

[Private Address]

Dear Doug:

We are pleased to extend you this offer to serve as Chief Operating Officer of
ViewRay Incorporated (the “Company”)., reporting to the Chief Executive Officer.
This offer will expire if not accepted by April 30, 2015 at 5:00p.m., Eastern
Standard Time. This offer may be accepted by countersigning where indicated at
the end of this letter. Your employment with the Company shall be effective as
of April 30, 2015 or such other date as may be mutually agreed between you and
the Company (the “Start Date”).

 

1. Duties and Extent of Service

As Chief Operating Officer of the Company, you will have responsibility for
performing those duties as are customary for, and are consistent with, such
position, as well as those duties as the Company’s Chief Executive Officer may
from time to time designate. You will be based in the Company’s Mountain View,
California office. You agree to abide by the rules, regulations, instructions,
personnel practices and policies of the Company and any changes therein that may
be adopted from time to time by the Company. Except for vacations and absences
due to temporary illness, you will be expected to devote your full time and
effort to the business and affairs of the Company and will not, during your
employment by the Company, without the prior written approval of the board of
directors of the Company (the “Board”), be employed by or otherwise engaged in
any other business activity requiring any of your time.

 

2. Compensation: Sign-on Bonus

In consideration of your employment with the Company, the Company will pay you a
base salary, payable in periodic installments in accordance with the Company’s
standard payroll practices, which annualizes to $260,000.

As additional consideration for the your agreement to accept employment with the
Company, and contingent upon: (i) the execution and delivery of the Employee
Confidentiality, Inventions and Non-Interference Agreement by you, and
(ii) commencing your employment as Chief Operating Officer under this letter
agreement on the Start Date, the Company will pay to you a signing bonus in an
amount equal to $15,000 (the “Signing Bonus”). The Signing Bonus will be paid in
twelve equal installments starting on the Start Date. You will forfeit any
remaining unpaid amount of your Signing Bonus if you voluntarily terminate your
employment with the Company prior the first anniversary of your Start Date.



--------------------------------------------------------------------------------

You will be eligible for an annual bonus of up to 40% of your annual base salary
which will be based upon the achievement of certain milestones recommended by
the Compensation Committee of the Board (the “Compensation Committee”) and
approved by the Board; provided, that, any bonus for 2015 will be prorated,
based on the number of days that you are employed by the Company during 2015;
and, provided, further, that such bonus shall not reflect the achievement by the
Company of any milestones prior to the Start Date.

You will accrue paid vacation at the rate of twenty days per full year of
employment, provided, that once you accrue twenty days of paid vacation, you
will cease accruing additional paid vacation until your paid vacation balance is
reduced below twenty days. You will be entitled to participate in such other
employee benefit plans and fringe benefits as may be offered or made available
by the Company from time to time to its employees. The Board reserves the right
from time to time to change the Company’s employee benefit plans and fringe
benefits. Your participation in such employee benefit plans and fringe benefits,
and the amount and nature of the benefits to which you shall be entitled
thereunder or in connection therewith, shall be subject to the terms and
conditions of such employee benefit plans and fringe benefits.

 

3. Stock Options

(a) As soon as reasonably practicable after your Start Date and subject to the
separate approvals of the Board and Compensation Committee, you will be granted
an option (the “Option”) to purchase up to 90,650 shares (the “Option Shares”)
of the Company’s common stock, par value $0.01 per share (the “Common Stock”),
which Option shall be evidenced by an Incentive Stock Option and Reverse Vesting
Agreement between you and the Company (the “Option Agreement”). The Option will
be subject to the terms of the the Company’s [2008] Stock Incentive Plan, as
amended and the Option Agreement. The Option will be exercisable at a price per
share equal to the fair market value per share of the Company’s Common Stock on
the Start Date, as determined by the Board, in its sole discretion. The Option
will be subject to the following vesting schedule: 22,663 Option Shares shall
vest on the one-year anniversary of the Start Date, with [1/3 6th] of the
remaining Option Shares vesting monthly thereafter on the monthly anniversary of
the Start Date, in each case, subject to your continued service to the Company
through the applicable vesting date.

(b) The Option Agreement shall provide that, in the event that (i) a Change of
Control (defined below) occurs during your employment hereunder and (ii) your
employment with the Company is terminated by the Company (or its successor)
without Cause or you resign for Good Reason (as defined below) at any time
during the twelve-month period following such Change of Control, then
(x) without further action by the Company (or its successor) or the Company’s
Board, all unvested Option Shares shall accelerate and become vested and
exercisable as of the date of such termination, and (y) you shall be entitled to
receive the Severance subject to, and in accordance with Section 11 of this
letter agreement. As used herein, “Change of Control” means (i) a sale of all or
substantially all of the assets of the Company and its subsidiaries taken as a
whole or (ii) a merger, consolidation or other similar business combination
involving the Company, if, upon completion of such transaction the beneficial
owners of voting equity securities of the Company immediately prior to the
transaction beneficially own less than fifty percent of the successor entity’s
voting equity securities; provided, that “Change of Control” shall not include a
transaction where the consideration received or retained by the holders of the

 

2



--------------------------------------------------------------------------------

then outstanding capital stock of the Company does not consist primarily of
(i) cash or cash equivalent consideration, (ii) securities which are registered
under the Securities Act of 1933, as amended (the “Securities Act”), or any
successor statute and/or (iii) securities for which the Company or any other
issuer thereof has agreed, including pursuant to a demand, to file a
registration statement within ninety days of completion of the transaction for
resale to the public pursuant to the Securities Act.

 

4. Reimbursement

During your employment with the Company, the Company will reimburse you (or, in
the Company’s sole discretion, will pay directly), upon presentation of vouchers
and other supporting documentation as the Company may reasonably require, for
reasonable out-of-pocket expenses incurred by you relating to the business or
affairs of the Company or the performance of your duties hereunder, including,
without limitation, reasonable expenses with respect to travel, lodging and
similar items, provided that the incurring of such expenses shall have been
approved in accordance with the Company’s regular reimbursement procedures and
practices in effect from time to time. The Company’s regular reimbursement
procedures and practices and the reasonableness of future travel, lodging and
similar items shall be subject to the periodic review and amendment by the
Board.

 

5. Immigration Status: Background Checks

For purposes of federal immigration law, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States. Such documentation must be provided to us within three
business days of your date of hire, or our employment relationship with you may
be terminated.

The Company reserves the right to conduct background investigations and/or
reference checks on all of its potential employees. Your job offer, therefore,
is contingent upon a clearance of such a background investigation and/or
reference check, if any.

 

6. Nondisclosure and Developments

Regardless of the reason your employment with the Company terminates, you will
continue to comply with the Employee Confidentiality, Inventions and
Non-Interference Agreement, dated as of the date hereof, between you and the
Company (the “Employee Confidentiality Inventions and Non-Interference
Agreement”).

 

7. No Conflicting Obligation

You hereby represent and warrant that the execution and delivery of this letter
agreement, the performance by you of any or all of the terms of this letter
agreement and the performance by you of your duties as an employee of the
Company do not and will not breach or contravene (i) any agreement or contract
(including, without limitation, any employment or consulting agreement, any
agreement not to compete or any confidentiality or nondisclosure agreement) to
which you are or may become a party, or (ii) any obligation you may otherwise
have under applicable law to any former employer or to any person to whom you
have provided, provide or will provide consulting services.

 

3



--------------------------------------------------------------------------------

8. Non-Disparagement

During your employment with the Company and thereafter, you agree that you will
not knowingly disparage, criticize, or otherwise make any derogatory statements
regarding the Company or its past, present or future directors, officers,
employees or products.

 

9. No Cooperation

During your employment with the Company and thereafter, you agree that you will
not act in any manner that might damage the business of the Company. You agree
that you will not counsel or assist any attorneys or their clients in the
presentation or prosecution of any disputes, differences, grievances, claims,
charges or complaints by any third party against the Company and/or any officer,
director, employee, agent, representative, stockholder or attorney of the
Company, unless under a subpoena or other court order to do so.

 

10. At-Will

You acknowledge that the employment relationship between the Company and you is
at-will, meaning that the employment relationship may be terminated, at any
time, by the Company or you for any reason or for no reason, with or without
notice. However, you agree to make reasonable efforts to provide the Company at
least thirty (30) days’ written notice prior to termination of the employment
relationship.

 

11. Severance

(a) If your employment with the Company is terminated for any or no reason, then
the Company will pay you all accrued but unpaid wages and paid vacation, based
on your then current base salary, and any other amounts required by applicable
law through the termination date.

(b) If your employment with the Company is terminated by the Company without
Cause (as defined below) or you resign for Good Reason (defined below), then,
subject to your delivery to the Company of a release of claims against the
Company and its affiliates in a form acceptable to the Company that becomes
effective and irrevocable within sixty (60) days following your termination of
employment, the Company shall pay you equal monthly installments of the
Severance Amount (defined below), in accordance with the Company’s standard
payroll practices, with the first such installment to be paid on the payroll
date following the date the release is effective and irrevocable (“Severance”).
The “Severance Amount” means an amount, in cash, equal to six months of your
annualized base salary, plus (ii) one-half of the amount of the annual bonus
that you received from the Company in the year preceding the termination date,
if any. No Severance will be paid or provided unless the release of claims
becomes effective and irrevocable within sixty (60) days following your
termination of employment. The receipt of any Severance will also be subject to
you not violating the provisions set forth above under the headings
Non-Disparagement and No Cooperation. In the event that you breach any of those
provisions, all continuing payments to which you may otherwise be entitled will
immediately cease.

 

4



--------------------------------------------------------------------------------

(c) As used herein, “Cause” means (i) your willful failure to perform your
material duties as Chief Operating Officer, other than a failure resulting from
your complete or partial incapacity due to long-term physical or mental illness
or impairment, (ii) your willful act that constitutes gross misconduct and that
is injurious to the Company, (iii) your willful breach of a provision of this
letter agreement, (iv) your material and willful violation of a federal or state
law or regulation applicable to the business of the Company, or (v) your
conviction or plea of guilty or no contest to a felony.

(d) As used herein, “Good Reason” means the occurrence of one or more of the
following conditions, without your consent and without remedy by the Company as
described herein: (i) a material reduction in your compensation, including but
not limited to your level of base salary and annual bonus opportunity, other
than reductions approved by the Board that are applicable to all employees of
the Company, (ii) a material, non-voluntary, reduction of your authority,
duties, or responsibilities or a material, adverse change in your reporting
structure or (iii) a material reduction in the kind or level of your benefits to
which you were entitled immediately prior to such reduction, other than
reductions approved by the Board that are applicable to all employees of the
Company. Notwithstanding the forgoing, in no event will you have Good Reason to
resign unless (i) you provide written notice to the Company of the event or
condition giving rise to Good Reason within ninety (90) days of its initial
occurrence, (ii) the Company fails to remedy the event or condition giving rise
to Good Reason within thirty (30) days after receiving your written notice and
(iii) your resignation is effective within thirty (30) days after the expiration
of the Company’s period to remedy under subclause (ii).

 

12. Code Section 280G

(a) In the event it shall be determined that any payment or distribution to you
or for your benefit which is in the nature of compensation and is contingent on
a change in the ownership or effective control of the Company or the ownership
of a substantial portion of the assets of the Company (within the meaning of
Section 280G(b)(2) of the Code), whether paid or payable pursuant to this letter
agreement or otherwise (a “Payment”), would constitute a “parachute payment”
under Section 280G(b)(2) of the Code and would be subject to the excise tax
imposed by Section 4999 of the Code (together with any interest or penalties
imposed with respect to such excise tax, the “Excise Tax”), then the Payments
shall be reduced to the extent necessary so that no portion thereof shall be
subject to the excise tax imposed by Section 4999 of the Code but only if, by
reason of such reduction, the net after-tax benefit received by you shall exceed
the net after-tax benefit received by you if no such reduction was made. The
specific Payments that shall be reduced and the order of such reduction shall be
determined so as to achieve the most favorable economic benefit to you, and to
the extent economically equivalent, the Payments shall be reduced pro rata, all
as determined by the Company in its sole discretion. For purposes of this
section, “net after-tax benefit” shall mean (i) the Payments which you receive
or are then entitled to receive from the Company that would constitute
“parachute payments” within the meaning of Section 280G of the Code, less
(ii) the amount of all federal, state and local income taxes payable with
respect to the Payments calculated at the maximum marginal income tax rate for
each year in which the Payments shall be paid to you (based on the rate in
effect for such year as set forth in the Code as in effect at the time of the
first payment of the foregoing), less (iii) the amount of Excise Taxes imposed
with respect to the Payments.

 

5



--------------------------------------------------------------------------------

(b) All determinations required to be made under this Section 12 shall be made
by such nationally recognized accounting firm as may be selected by the Audit
Committee of the Board as constituted immediately prior to the change in control
transaction (the “Accounting Firm”), provided, that the Accounting Firm’s
determination shall be made based upon “substantial authority” within the
meaning of Section 6662 of the Code. The Accounting Firm shall provide its
determination, together with detailed supporting calculations and documentation,
to you and the Company within 15 business days following the date of termination
of your employment, if applicable, or such other time as requested by you
(provided, that you reasonably believe that any of the Payments may be subject
to the Excise Tax) or the Company. All reasonable fees and expenses of the
Accounting Firm in reaching such a determination shall be borne solely by the
Company.

 

13. Section 409f A) of the Code.

To the extent that any payments or benefits under this letter agreement are
deemed to be subject to Section 409(A) of the Code, this letter agreement will
be interpreted in accordance with Section 409(A) of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder in order
to (a) preserve the intended tax treatment of the benefits provided with respect
to such payments and (b) comply with the requirements of Section 409(A) of the
Code.

 

14. Governing Law: Arbitration

This letter agreement shall be governed by and construed in accordance with the
substantive laws of California (without reference to principles of conflicts or
choice of law that would cause the application of the internal laws of any other
jurisdiction).

In consideration of the Company employing you and the wages and benefits
provided under this letter agreement, you and the Company each agree that all
claims arising out of or relating to your employment, including its termination,
shall be resolved by arbitration.

The dispute will be arbitrated in accordance with the rules of the American
Arbitration Association. The Company agrees to pay the fees and expenses
relating to arbitration, except those related to your legal fees and costs.
However, if either party prevails on a statutory claim which affords the
prevailing party attorneys’ fees and costs, the arbitrator may award reasonable
fees and costs to the prevailing party, under the standards for an award of fees
and costs provided by law. You and the Company agree to file any demand for
arbitration within the time limit established by the applicable statute of
limitations for the asserted claims or within one year of the conduct that forms
the basis of the claim if no statutory limitation is applicable. Failure to
demand arbitration within the prescribed time period shall result in waiver of
said claims.

These provisions regarding arbitration will cover all matters directly or
indirectly related to your recruitment, employment or termination of employment
by the Company, including, but not limited to claims involving laws against any
form of discrimination whether brought under federal or state law, and claims
involving present and former employees, officers and directors of the Company,
but excluding workers’ compensation and unemployment insurance claims. EACH
PARTY TO THIS LETTER AGREEMENT UNDERSTANDS AND AGREES THAT IT

 

6



--------------------------------------------------------------------------------

IS WAIVING ITS RIGHTS TO BRING SUCH CLAIMS TO COURT, INCLUDING THE RIGHT TO A
JURY TRIAL.

 

15. Entire Agreement; Amendment; Severability

This letter agreement (together with the Employee Confidentiality, Inventions
and Non-Interference Agreement and the Option Agreement) sets forth the sole and
entire agreement and understanding between the Company and you with respect to
the specific matters contemplated and addressed hereby and thereby. No prior
agreement, whether written or oral, shall be construed to change or affect the
operation of this letter agreement in accordance with its terms, and any
provision of any such prior agreement which conflicts with or contradicts any
provision of this letter agreement is hereby revoked and superseded. Any prior
agreement, if any, you may have with the Company regarding your employment,
whether written or oral, is hereby, and without any further action on your part
or the Company’s, terminated, revoked and superseded by this letter agreement.
This letter agreement may be amended or terminated only by a written instrument
executed both by you and the Company. In the event that any provision of this
letter agreement shall, in whole or in part, be determined to be invalid,
unenforceable or void for any reason, such determination shall affect only the
portion of such provision determined to be invalid and unenforceable or void and
shall not affect in any way the remainder of such provision or any other
provision of this letter agreement.

[The remainder of this page is intentionally left blank.]

 

7



--------------------------------------------------------------------------------

We are excited to have you on board. Please acknowledge your acceptance of this
offer and the terms of this letter agreement by signing below and returning a
copy to me no later than Thursday, April 30, 2015, at 5p.m. (Eastern Standard
Time), to indicate your acceptance of this offer of employment. This offer
expires Thursday, April 30, 2015, at 5p.m. (Eastern Standard Time).

 

Sincerely, VIEWRAY INCORPORATED By:  

/s/ Chris A. Raanes

Name:   Chris A. Raanes Title:   Chief Executive Officer and President

 

I hereby acknowledge that I have had a full and adequate opportunity to read,
understand and discuss the terms and conditions contained in this letter
agreement prior to signing hereunder.

/s/ Doug Keare

Doug Keare Date:  

4/30/15

Please complete the following: Home Address: xxxxx Home Telephone: xxxxx Home
Fax, if any: Home Email, if any: xxxxx

 

8